706 N.W.2d 201 (2005)
People
v.
Mathis.
No. 128554.
Supreme Court of Michigan.
December 5, 2005.
Application for Leave to Appeal.
SC: 128554, COA: 251750.
On order of the Court, the application for leave to appeal the March 15, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
KELLY, J., would grant leave to appeal to affirm the applicability and viability of People v. Scruggs, 256 Mich.App. 303, 662 N.W.2d 849 (2003).